Filed: April 13, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
JOHN W. PARTRIDGE, M.D.,and MAX L. WILKINS,
Petitioners,
v.
HARDY MYERS,Attorney General,State of Oregon,
Respondent.
_________________________________________________________________
KYLE STINCHFIELD,
Petitioner,
v.
HARDY MYERS,Attorney General,State of Oregon,
Respondent.
(SC S47298, S47297)(Consolidated for Argument and Opinion)
En Banc
On petitions to review ballot title.
Argued and submitted March 30, 2000.
Daniel W. Meek, Portland, argued the cause and filed the
petition for petitioners John W. Partridge, M.D., and Max L.
Wilkins.
Bruce A. Bishop, of Harrang Long Gary Rudnick P.C., Salem,
argued the cause and filed the petition for petitioner Kyle
Stinchfield.
Rolf C. Moan, Assistant Attorney General, Salem, argued the
cause and filed the answering memoranda for respondent.  With him
on the memoranda were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
PER CURIAM
Ballot title certified.  This decision shall become effective
in accordance with ORAP 11.30(10).
PER CURIAM
This is a ballot title review proceeding brought under
ORS 250.085(2).  Petitioners are electors who timely submitted
written comments concerning the content of the draft ballot title
submitted to the Secretary of State and who therefore are entitled
to seek review of the ballot title certified by the Attorney
General.  See ORS 250.085(2) (stating that requirement).
We have considered petitioners' arguments concerning the
ballot title certified by the Attorney General.  We conclude that
petitioners have not shown that the Attorney General's certified
ballot title fails to comply substantially with the standards for
such ballot titles set out in ORS 250.035(2)(a) to (d) (1997). (1)
See ORS 250.085(5) (setting out standard of review).  Accordingly,
we certify to the Secretary of State the following ballot title:
CREATES HEALTH CARE PLAN FUNDED BY ADDITIONAL INCOME, PAYROLL TAXES
RESULT OF "YES" VOTE: "Yes" vote creates health plan
for medically necessary services; additional income,
payroll taxes fund plan.
RESULT OF "NO" VOTE: "No" vote leaves current health
insurance, workers' compensation systems unchanged;
rejects additional income, payroll taxes.
SUMMARY:  Creates Health Care Finance Plan to pay
for all medically necessary health services (including
services for injured workers) regardless of preexisting
conditions.  All residents are eligible.  Creates board
to establish compensation schedules for services; may
issue revenue bonds.  To fund plan, creates additional
progressive income tax not to exceed 3.8% of state's
taxable income, additional employer payroll tax not to
exceed 9% of total statewide wages.  Board to set rates. 
Authorizes certain tax credits.  Requires contributions
by workers' compensation insurers, self-insured
employers.

Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).


1. The 1999 Legislature amended ORS 250.035 (1997).  Or
Laws 1999, ch 793, § 1.  However, section 3 of that 1999
enactment provides, in part:
"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:
"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people of the general election held on the first
Tuesday after the first Monday in November 2000 * * *."

The present proposed measure is one of those to which the 1999
act does not apply.  We therefore apply the pertinent provisions
of ORS 250.035 (1997).

Return to previous location.